DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5-9, and 11-16 are pending in the application, with claims 7-8 and 12-15 withdrawn. Claims 1-3, 5-6, 9, 11, and 16 are examined herein.

Response to Arguments
Applicant's arguments filed 04/27/2021 have been fully considered and are partially persuasive.

Applicant’s amendments to the drawings and claims cure the drawing objection of record.

Applicant’s amendments to the claims cure the claim objection of record, but have created new objections as explained herein. 

Applicant’s amendments to the claims cure the 35 U.S.C. 112(b) rejections of record. 

Applicant’s arguments regarding the prior art rejections have been fully considered, but are not persuasive. Applicant argues “[Bevilacqua’s] valve is not configured to, and indeed is not capable of, acting as a depressurization valve which will completely drop the pressure in the steam generator to the ambient pressure.” Examiner respectfully disagrees. Bevilacqua discloses its valve “will open to relieve the pressure and expel steam outside the containment” (Bevilacqua, 2:36-40). As stated in Applicant’s remarks, Bevilacqua’s valve has the structure operable to “allow for pressure to be reduced,” and would therefore be capable of relieving pressure until the steam pressure is dropped to ambient pressure. In other words, if Bevilacqua’s valve can relieve pressure to any threshold pressure (which includes ambient pressure), Bevilacqua’s valve would also be capable of relieving pressure to ambient pressure. Further, Bevilacqua teaches the new limitations of claim 1 and claim 16 as discussed further below. 

Additionally, in response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the depressurization valve configured to allow the steam pressure to be dropped to ambient pressure) are not recited in the rejected claim(s) nor is this feature recited in the specification.

Regarding Applicant’s statement that “one skilled in the art, in view of this passage and his ordinary skill, would have recognized that a depressurization valve is necessarily configured to allow the steam pressure to be dropped to ambient pressure,” necessarily allow steam pressure to be dropped to ambient pressure. 

Applicant states “[c]laim 10 was not rejected as anticipated by Bevilacqua. Thus claim 1 and claims dependent therefrom are not anticipated by Bevilacqua.” In the Non-Final Rejection dated 01/12/2021, claim 10 was not previously rejected under 35 U.S.C. 102 because of the 35 U.S.C. 112(b) rejections associated with the “defined by” language in the previously presented limitations of claim 1. In view of Applicant’s amendments resolving the lack of clarity issues, the previous 35 U.S.C. 103 rejection of claim 1, and thus claim 10 based on its dependency on claim 1, is obviated. Even so, examiner notes that, for purposes of compact prosecution, the 35 U.S.C. 103 rejections of the claims are maintained in order to thoroughly address the “steam separators” limitation of claim 1. 
Claim Objections
Claims 1 and 3 are objected to because of the following informalities: 
Claim 1, line 15: “condition the coolant stays” should recite “condition, the coolant stays”
Claim 3, lines 1-2: “wherein the steam generator include” should recite “wherein the steam generator includes”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,239,596 (“Bevilacqua”).

Regarding claim 1, Bevilacqua discloses (see Fig. 1) a nuclear power plant (Fig. 1), comprising:
a reactor pressure vessel (12) (Fig. 1);
a steam generator (14, 24) arranged to generate steam utilizing thermal energy generated within the reactor pressure vessel (Fig. 1, 2:16-33);
a fluid circuit (16) for transferring thermal energy from the reactor pressure vessel to the steam generator (Fig. 1, 2:16-21); 
a coolant reservoir (30) for storing coolant for supply to the steam generator under gravity in emergency conditions (1:56-60, 3:56-58);
a depressurization valve (26) operable to reduce the pressure within the steam generator, the depressurization valve configured to open upon detection of an emergency condition (Fig. 1, 2:36-40; valve 26 is operable to relieve the pressure in the steam generator when the pressure exceeds a predetermined maximum limit),
wherein the steam generator comprises a steam drying zone1 (generally 24) comprising one or more steam separators configured to dry steam (Fig. 1), and
wherein the steam generator and coolant reservoir are configured such that when coolant is supplied from the coolant reservoir to the steam generator in the emergency condition the coolant stays below a threshold level (20) extending through the steam drying zone (Fig. 1, 3:56-58).

. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 1-2, 5-6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bevilacqua in view of U.S. Patent No. 3,213,833 (“Cunningham”).

Alternatively regarding claim 1, Bevilacqua discloses (see Bevilacqua, Fig. 1) a nuclear power plant (Bevilacqua, Fig. 1), comprising:
a reactor pressure vessel (12) (Bevilacqua, Fig. 1);
a steam generator (14, 24) arranged to generate steam utilizing thermal energy generated within the reactor pressure vessel (Bevilacqua, Fig. 1, 2:16-33);
a fluid circuit (16) for transferring thermal energy from the reactor pressure vessel to the steam generator (Bevilacqua, Fig. 1, 2:16-21); 
a coolant reservoir (30) for storing coolant for supply to the steam generator under gravity in emergency conditions (Bevilacqua, 1:56-60, 3:56-58); 
a depressurization valve (26) operable to reduce the pressure within the steam generator, the depressurization valve configured to open upon detection of an emergency condition (Bevilacqua, Fig. 1, 2:36-40; valve 26 is operable to relieve the pressure in the steam generator when the pressure exceeds a predetermined maximum limit), and
2 (generally 24) (Bevilacqua, Fig. 1), and
wherein the steam generator and coolant reservoir are configured such that when coolant is supplied from the coolant reservoir to the steam generator in the emergency condition the coolant stays below a threshold level (20) extending through the steam drying zone (Bevilacqua, Fig. 1, 3:56-58).

While Bevilacqua’s steam generator almost certainly has the claimed steam drying zone and steam separators (as shown in the above 35 U.S.C. 102 rejection), for the purposes of compact prosecution, because Bevilacqua does not explicitly describe these features, Cunningham is cited herein to show that such a zone with steam separators were well-known.

Cunningham teaches (see Cunningham, Fig. 2A) a steam generator (17) for use in a nuclear power plant comprising a steam drying zone (124) comprising one or more steam separators (156) configured to dry steam (Cunningham, Fig. 2A, 8:32-48).

It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to modify Bevilacqua in view of Cunningham’s steam separator teaching because steam separators are standard and conventional in the art, and it is well-known that it is important to remove as much moisture from the steam as 

Regarding claim 2, the limitation “provided that the coolant stays below the threshold level” is a contingent limitation. Per MPEP 2111.04, the broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.

Bevilacqua in view of Cunningham teaches the nuclear power plant according to claim 1. Bevilacqua in view of Cunningham further teaches wherein the threshold level is set such that, provided that the coolant stays below the threshold level, the or each steam separator functions to dry steam within the steam generator (Bevilacqua, Fig. 1; Cunningham, Fig. 2A, 8:45-48; Cunningham’s separator 156 is designed to function in a steam drying zone of a steam generator, above a water level 148; in the system of Bevilacqua-Cunningham, Cunningham’s separator 156 is located in the Bevilacqua’s steam drying zone 24, above the coolant and the threshold level 20, and would therefore be capable of functioning to dry steam within the steam generator provided that the coolant stays below the threshold level). A POSA would have been motivated to combine Bevilacqua and Cunningham as discussed above with regards to claim 1.


Regarding claim 5, Bevilacqua in view of Cunningham teaches the nuclear power plant according to claim 1. Bevilacqua further discloses wherein the coolant reservoir contains coolant (Bevilacqua, Fig. 1, 2:41-43).

Regarding claim 6, this claim recites the following statement of a desired result: “the level of the coolant within the coolant reservoir is at or below the threshold level.” This clause does not serve to patentably distinguish the claimed structure over that of the applied reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP § 2111–2115. MPEP § 2114(II) states: 
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. 

[A]pparatus claims cover what a device is, not what a device does.

As further set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim. In this case, the claim is therefore not limited by the coolant material being worked upon. Any one of the systems in the cited references is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited references.
 
	The claim is further being interpreted under MPEP 2111.04, in which this specific “wherein” clause is not given patentable weight because it simply suggests an intended result that may follow naturally from the claimed structures. 


Regarding claim 11, Bevilacqua in view of Cunningham teaches the nuclear power plant according to claim 1. Bevilacqua further discloses wherein the depressurization valve is operable to route steam to a subsidiary location (Bevilacqua, Fig. 1, 2:36-40; valve 26 is operable to expel steam outside the containment).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bevilacqua in view of US Patent No. 3,902,876 (“Moen”) or Bevilacqua in view of Cunningham further in view of Moen.

Regarding claim 3, Bevilacqua or Bevilacqua in view of Cunningham teaches the nuclear power plant according to claim 1, but does not explicitly teach the steam generator includes an upper and lower row of steam separators.

Moen teaches (see Moen, Figs. 1-2) a steam drying zone (16) of a nuclear system (generally Moen, Fig. 1) comprising an upper row of steam separators (24) and a lower row of steam separators (22) (Moen, Figs. 1-2, 2:61-64, 3:40-44, 3:50-54; each portion 22, 23, 24 individually function to separate and dry steam via tubes 32, 33, 34 

It would have been obvious to apply the teachings of Moen in the steam drying zone of Bevilacqua-Cunningham because Moen teaches this configuration of steam separators yields an increased capacity per unit size (Moen, 1:28-32). 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bevilacqua in view of NRC/US Patent No. 4,230,527 (“Cella”)/US Patent No. 3,902,463 (“Michel”) or Bevilacqua in view of Cunningham further in view of NRC/Cella/Michel.

Alternatively regarding claim 3, NRC teaches (see NRC, page 4-13) a steam drying zone (“RISER,” “STEAM DRUM”) of a steam generator comprising an upper row of steam separators (“STEAM DRYERS”) and a lower row of steam separators (“STEAM SEPARATORS”) (NRC, page 4-13; both the steam dryers and steam separators are “configured to dry steam” as recited in claim 1). 

	Cella teaches (see Cella, Fig. 2) a steam drying zone (54) of a steam generator (generally Cella, Fig. 2) comprising an upper row of steam separators (26) and a lower row of steam separators (28) (Cella, Fig. 2). 



It would have been obvious to apply the teachings of NRC, Cella, or Michel in the steam drying zone of Bevilacqua or Bevilacqua-Cunningham because it is extremely well-known in the art that the turbine requires input steam that is as dry as possible because steam with moisture causes turbine corrosion, e.g. US Publication No. 2020/0152342 ([0005]), and the skilled artisan is well-aware that steam rises, and would therefore be motivated to incorporate the vertically separated separators/dryers of the cited prior art references in order to provide additional moisture removal.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bevilacqua in view of CN Publication No. 201689688 (“Xiao”) (citations refer to the machine translation provided by Applicant with the 11/08/2018 IDS) or Bevilacqua in view of Cunningham further in view of Xiao.

Regarding claim 9, Bevilacqua or Bevilacqua in view of Cunningham teaches the nuclear power plant according to claim 1, but does not explicitly disclose another valve connected to the coolant reservoir.

Xiao teaches (see Xiao, Fig. 1) a cooling system for a nuclear power plant including a coolant reservoir (41) provided with a valve (441) operable to provide fluid 

A POSA would have been motivated to combine Xiao with Bevilacqua or Bevilacqua-Cunningham for the predictable purpose of controlling the flow of coolant (Xiao, page 3, paragraph 15).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bevilacqua in view of US Patent No. 3,295,819 (“Underhill”) or Bevilacqua in view of Cunningham further in view of Underhill.

Regarding claim 16, Bevilacqua or Bevilacqua in view of Cunningham teaches the nuclear power plant according to claim 1. While Bevilacqua discloses the depressurization valve may open upon detection of an exceeded pressure limit (Bevilacqua, 2:36-40), Bevilacqua does not explicitly disclose the valve is capable of opening upon detection of a power outage.

Underhill teaches a valve system which may be used in connection with nuclear plant safety systems (Underhill, 1:9-15, 1:35-41), wherein the valve is configured to open upon detection of a power outage (Underhill, 2:43-45, 2:56-68).

	It would have been obvious to a POSA to combine Underhill with Bevilacqua or Bevilacqua-Cunningham for the predictable purpose of opening the valve in a very short .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term “steam drying zone” is interpreted based on the definition provided on page 2, lines 23-24 of the instant Specification (“the region within which steam drying occurs, or the operable range of the or each steam separator”).
        2 The term “steam drying zone” is interpreted based on the definition provided on page 2, lines 23-24 of the instant Specification (“the region within which steam drying occurs, or the operable range of the or each steam separator”).